DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.

Response to Amendment
Arguments/amendments were filed 5/10/2021. Currently claim 25 is amended, claims 1-20, 22 and 33-34 are cancelled. Claim 39 is new. Claims 21, 23-32 and 35-39 are pending and are being addressed in this action. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Rachel Smith on 3/14/2022.

The application has been amended as follows: 

	Claim 21:	A surgical access system, comprising: an outer sheath defined by a proximal end and a distal end and having a lumen extending from the proximal end to the distal end; an obturator defined by a first end and a second end and having a distal tip disposed on the second end of the obturator, wherein the obturator is removably received within the outer sheath such that the distal tip is configured to protrude distally from the distal end of the outer sheath when in an introducing configuration; at least one light element disposed entirely within a housing secured to a proximal end face of the outer sheath such that the at least one light element  is positioned above the lumen of the outer sheath, wherein the at least one light element provides light to a surgical corridor via the outer sheath.

Claim 37:	A surgical access system, comprising: an outer sheath defined by a proximal end and a distal end and having a lumen extending from the proximal end to the distal end; an obturator defined by a first end and a second end and having a distal tip disposed on the second end of the obturator, wherein the obturator is removably received within the outer sheath such that the distal tip is configured to distally from the distal end of the outer sheath when in an introducing configuration; at least one light element disposed entirely within a housing that is secured to a manipulation ring operatively connected to the proximal end of the outer sheath, wherein the at least one light element is oriented within the housing such that the at least one light element is positioned above the lumen of the outer sheath so as to direct light down through the lumen of the outer sheath.

Claim 38:	A surgical access system, comprising: an outer sheath defined by a proximal end and a distal end and having a lumen extending from the proximal end to the distal end; an obturator defined by a first end and a second end and having a distal tip disposed on the second end of the obturator, wherein the obturator is removably received within the outer sheath such that the distal tip is configured to protrude distally from the distal end of the outer sheath when in an introducing configuration; at least one light element disposed entirely within a housing secured to a manipulation ring operatively connected to the proximal end of the outer sheath, wherein the at least one light element is oriented within the housing such that the at least one light element is 4Serial No. 16/208,085Atty. Dkt. No. NICO 0193 PUSA positioned above the lumen of the outer sheath, wherein the at least one light element provides light to a surgical corridor via the outer sheath.

Reasons for Allowance
Claims 21, 23-32 and 35-39 are allowed. 
In combination with the reminder of claims 21, 37 and 38, no art on record, alone or in combination could be found to teach: (claim 21) at least one light element disposed entirely within a housing , the at least one light element  is positioned above the lumen of the outer sheath, wherein the at least one light element provides light to a surgical corridor via the outer sheath, (claim 37) at least one light element disposed entirely within a housing , wherein the at least one light element is oriented within the housing such that the at least one light element is positioned above the lumen of the outer sheath so as to direct light down through the lumen of the outer sheath or (claim 38) at least one light element disposed entirely within a housing , the at least one light element is 4Serial No. 16/208,085Atty. Dkt. No. NICO 0193 PUSA positioned above the lumen of the outer sheath, wherein the at least one light element provides light to a surgical corridor via the outer sheath. The closest art on record was Hildwein (5,490,843) in view of Branch (20040143169). The combination of Hildwein and Branch did not have a light element entirely within a housing since elements 66 are exposed when they enter the lumen 14. This helps the light elements spread out and allow tools to be inserted through the device properly. In addition, the light source 60 is not above the lumen sit is pleaded inside the lumen. Modifying the prior art to read on this missing structure would not have been obvious to one of ordinary skill because doing so would render the art inoperable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771